GUDGEL, Judge,
dissenting:
Respectfully, I dissent. In my opinion the language of the lease was sufficiently clear, plain, and unambiguously expressed so as to meet the Vokins test for a perpetual lease. The court’s finding that the lease was perpetual, therefore, was not erroneous. Moreover, the evidence adduced supports the court’s finding that appellants’ cotenants ratified and acquiesced in the lease. That being so, the court’s finding to this effect is not clearly erroneous and it should not be set aside. I would affirm the court’s judgment.